In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-2686
MATTHEW D. WILSON, et al.,
                                               Plaintiffs-Appellants,
                                v.

COOK COUNTY, et al.,
                                              Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 1:17-cv-07002 — Manish S. Shah, Judge.
                    ____________________

     ARGUED APRIL 4, 2019 — DECIDED AUGUST 29, 2019
                ____________________

   Before RIPPLE, HAMILTON, and ST. EVE, Circuit Judges.
    PER CURIAM. Two Cook County residents appeal the
dismissal of their complaint, which raises a Second Amend-
ment challenge to Cook County’s ban on assault rifles and
large-capacity magazines. Less than five years ago, we up-
held a materially indistinguishable ordinance against a Sec-
ond Amendment challenge. See Friedman v. City of Highland
Park, 784 F.3d 406 (7th Cir. 2015). The district court dis-
missed the plaintiffs’ complaint on the basis of Friedman. We
2                                                   No. 18-2686

agree with the district court that Friedman is controlling. Be-
cause the plaintiffs have not come forward with a compel-
ling reason to revisit our previous decision, we affirm the
judgment of the district court.
                               I.
                       BACKGROUND
    In November 2006, the Commissioners of Cook County
enacted the Blair Holt Assault Weapons Ban (“the County
Ordinance”), an amendment to the Cook County Deadly
Weapons Dealer Control Ordinance. The amendment de-
fines “assault weapon” and “large-capacity magazine,” and
makes it illegal to “manufacture, sell, offer or display for
sale, give, lend, transfer ownership of, acquire, carry or pos-
sess” either item in Cook County. Cook County, Ill. Code
§§ 54-211, 54-212(a). Any person who legally possessed an
assault weapon or large-capacity magazine prior to enact-
ment of the amendment must remove it from county limits,
modify it to render it permanently inoperable, or surrender
it to the Sheriff. Id. § 54-212(c). When a weapon or magazine
is surrendered or confiscated, the ordinance requires the
Sheriff to determine if it is needed as evidence, and, if not, to
destroy it. Id. § 54-213(a)–(b). Violation of the County Ordi-
nance is a misdemeanor; it carries a fine ranging from $5,000
to $10,000 and a term of imprisonment of up to six months.
Id. § 54-214(a).
    In September 2007, three Cook County residents, includ-
ing the plaintiffs, brought a preenforcement action in Illinois
state court, challenging the County Ordinance and seeking
declaratory and injunctive relief. The complaint named as
defendants the County, the individual commissioners of the
No. 18-2686                                                  3

Cook County Board of Commissioners, and the Cook Coun-
ty Sheriff. The plaintiffs alleged that the ordinance violates
the Due Process Clause because the definition of assault
weapons is unconstitutionally vague (Count I); the ordi-
nance fails to provide a scienter requirement and fails to give
fair warning of the conduct proscribed (Count II); the ordi-
nance is overbroad (Count III); the ordinance violates their
right to bear arms under the Second Amendment (Count IV);
the ordinance is an unconstitutional exercise of the County’s
police powers (Count V); and the ordinance violates the
Equal Protection Clause because it arbitrarily classifies cer-
tain firearms (Count VI). The Circuit Court of Cook County
dismissed the complaint, and the Illinois Appellate Court
upheld the dismissal. The Supreme Court of Illinois affirmed
the dismissal of the due process and equal protection claims;
however, it remanded for further proceedings the plaintiffs’
Second Amendment claim. See Wilson v. Cty. of Cook, 968
N.E.2d 641, 658 (Ill. 2012). Plaintiffs then voluntarily
non-suited their Second Amendment claim prior to resolu-
tion on the merits.
    In June 2013, the City of Highland Park, Illinois, also en-
acted an ordinance banning assault weapons and large-
capacity magazines within city limits (“Highland Park Ordi-
nance”). The Highland Park Ordinance defines “assault
weapon” and “large-capacity magazine” in virtually identi-
cal terms as the County Ordinance does and proscribes the
same conduct: it penalizes those who “manufacture, sell, of-
fer or display for sale, give, lend, transfer ownership of, ac-
quire or possess” any assault weapon or large-capacity mag-
azine. Highland Park, Ill. Code § 136.005. The Highland Park
Ordinance also requires those in possession of a banned item
to remove it from city limits; to render it permanently inop-
4                                                             No. 18-2686

erable or permanently alter it so that it no longer meets the
definition of assault weapon or large-capacity magazine; or
to surrender it to the Chief of Police. Id. § 136.020. The Chief
of Police, like the Cook County Sheriff, must destroy any as-
sault weapon or large-capacity magazine not needed as evi-
dence. Id. § 136.025. Highland Park punishes a violation of
its ordinance as a misdemeanor, and the violation carries a
fine of $500 to $1,000 and a maximum term of six months’
imprisonment. Id. § 136.999. Shortly after the Highland Park
Ordinance was adopted, a resident challenged the ordinance
on Second Amendment grounds, and we upheld the High-
land Park Ordinance against the constitutional challenge. See
Friedman v. City of Highland Park, 784 F.3d 406 (7th Cir. 2015).
    On July 28, 2017, Matthew Wilson and Troy Edhlund re-
filed their challenge to the County Ordinance in Illinois state
court. As they had in their original complaint, they pleaded
a Second Amendment claim as well as the previously dis-
missed due process and equal protection claims to “pre-
                                           1
serve[]” those claims “for appeal.” The defendants removed
the action to federal court on September 28, 2017.
   Once in federal court, the district court granted the de-
fendants’ motion to dismiss the complaint under Federal
Rule of Civil Procedure 12(b)(6). The court observed that the
Cook County Ordinance is “materially identical” to the

1 R.2-1 at 6. It is not clear to us why the plaintiffs repleaded their claims
under the Due Process and Equal Protection Clauses. The Supreme
Court of Illinois affirmed the dismissal of those claims. See Wilson v. Cty.
of Cook, 968 N.E.2d 641, 658 (Ill. 2012). Any further review of those claims
must be sought in the Supreme Court of the United States. See 28 U.S.C.
§ 1257(a).
No. 18-2686                                                                5

                                                               2
Highland Park Ordinance at issue in Friedman and that
Friedman, therefore, required the dismissal of the plaintiffs’
                                  3
Second Amendment claim. The plaintiffs filed a timely no-
                  4
tice of appeal.
                                      II.
                             DISCUSSION
     The plaintiffs now submit to us that the district court
should not have relied on Friedman. In their view, their situa-
tion is materially different from that of the Friedman plain-
tiffs, and they believe that they should have the opportunity
to develop a factual record establishing those differences. In
the alternative, they contend that Friedman was wrongly de-
cided and that their claim should be evaluated under a test
that tracks more closely the language that the Supreme
Court employed in District of Columbia v. Heller, 554 U.S. 570
(2008), and that we employed in Ezell v. City of Chicago, 651
F.3d 684 (7th Cir. 2011). We begin our consideration of the


2   R.30 at 3.
3 Id. at 7. Although the district court did not mention the plaintiffs’ other
claims in its memorandum opinion, it dismissed the plaintiffs’ complaint
in its entirety and entered a final judgment. See R.31. As previously not-
ed, it is unclear what the plaintiffs were trying to accomplish by replead-
ing their due process and equal protection claims. They made no men-
tion of them either in their opposition to the defendants’ motion to dis-
miss the complaint in the district court or in their briefing before this
court.
4 The district court had jurisdiction over the plaintiffs’ constitutional
claims pursuant to 28 U.S.C. §§ 1331, 1343. Our jurisdiction is secure un-
der 28 U.S.C. § 1291.
6                                                  No. 18-2686

plaintiffs’ claim by reviewing Heller, Ezell, and Friedman in
the developing landscape of Second Amendment jurispru-
dence.
                              A.
    In Heller, the Supreme Court considered the constitution-
ality of the District of Columbia’s ban on handguns. After
reviewing the history of the Second Amendment, the Court
explained that the right to bear arms “guarantee[s] the indi-
vidual right to possess and carry weapons in case of con-
frontation.” Heller, 554 U.S. at 592. The Court further stated
that the right was not unlimited: it “was not a right to keep
and carry any weapon whatsoever in any manner whatsoev-
er and for whatever purpose.” Id. at 626. Consequently, the
Court’s holding did not “cast doubt on longstanding prohi-
bitions on the possession of firearms by felons and the men-
tally ill, or laws forbidding the carrying of firearms in sensi-
tive places such as schools and government buildings, or
laws imposing conditions and qualifications on the commer-
cial sale of arms.” Id. at 626–27.
    Moreover, the Court explained, the Second Amendment
was meant to protect the possession of weapons “in common
use at the time” the Amendment was adopted. Id. at 627
(quoting United States v. Miller, 307 U.S. 174, 179 (1939)). It
therefore did not preclude a ban on “the carrying of danger-
ous and unusual weapons.” Id. (internal quotation marks
omitted). The District of Columbia’s ban, however, did not
fall into one of these categories. Instead, “[t]he handgun ban
amount[ed] to a prohibition of an entire class of ‘arms’ that
[wa]s overwhelmingly chosen by American society” for the
lawful purpose of self-defense. Id. at 628. Additionally, the
prohibition extended to possession and use in the home,
No. 18-2686                                                             7

“where the need for defense of self, family, and property is
most acute.” Id. Consequently, the Court concluded that the
District’s ban could not be reconciled with the guarantees of
                             5
the Second Amendment.
    In Ezell, we applied Heller to the City of Chicago’s treat-
ment of firing ranges. At the outset, we acknowledged that,
although Heller provided “general direction,” Ezell, 651 F.3d
at 700, “the standards for evaluating Second Amendment
claims [we]re just emerging,” id. at 690. We nevertheless
took from Heller “several key insights about judicial review
of laws alleged to infringe Second Amendment rights. First,
the threshold inquiry in some Second Amendment cases will
be a ‘scope’ question: Is the restricted activity protected by
the Second Amendment in the first place?” Id. at 701.
        [I]f the government can establish that a chal-
        lenged firearms law regulates activity falling
        outside the scope of the Second Amendment
        right as it was understood at the relevant his-
        torical moment … the analysis can stop there;
        the regulated activity is categorically unpro-
        tected, and the law is not subject to further
        Second Amendment review.
Id. at 702–03. If, however, the government cannot meet this
burden, then the court must “inquir[e] into the strength of


5 In McDonald v. City of Chicago, 561 U.S. 742, 791 (2010), the Court held
“that the Due Process Clause of the Fourteenth Amendment incorporates
the Second Amendment right recognized in Heller” and, consequently,
states’ attempts to regulate the use of firearms must conform to the re-
quirements of the Second Amendment.
8                                                  No. 18-2686

the government’s justification for restricting or regulating
the exercise of Second Amendment rights.” Id. at 703. The
rigor of this inquiry “will depend on how close the law
comes to the core of the Second Amendment right and the
severity of the law’s burden on the right.” Id. “[A] severe
burden on the core Second Amendment right of armed
self-defense will require an extremely strong public-interest
justification and a close fit between the government’s means
and its end.” Id. at 708. However,
       laws restricting activity lying closer to the
       margins of the Second Amendment right, laws
       that merely regulate rather than restrict, and
       modest burdens on the right may be more easi-
       ly justified. How much more easily depends on
       the relative severity of the burden and its prox-
       imity to the core of the right.
Id.
    Applying this framework, we could not conclude that
“range training is categorically unprotected by the Second
Amendment.” Id. at 704. Moving to the second inquiry, we
observed that “[t]he City’s firing-range ban is not merely
regulatory; it prohibits the ‘law-abiding, responsible citizens’
of Chicago from engaging in target practice in the controlled
environment of a firing range.” Id. at 708. “This,” we ex-
plained, “[wa]s a serious encroachment on the right to main-
tain proficiency in firearm use, an important corollary to the
meaningful exercise of the core right to possess firearms for
self-defense.” Id. The ban was especially problematic given
that the City itself had placed special import on range train-
ing by making it a requirement for obtaining a permit to
possess a firearm. Id. We concluded, therefore, that “a more
No. 18-2686                                                        9

rigorous showing … should be required, if not quite ‘strict
scrutiny.’” Id. The City, however, had “not come close to sat-
isfying” its “burden of establishing a strong public-interest
justification for its ban on range training” and a “close fit be-
tween the range ban and the actual public interests it
serves.” Id. at 708–09.
    Following Ezell, the question of the constitutionality of
assault-weapons bans arose in two of our sister circuits, and
those courts upheld the bans against Second Amendment
challenges. As we had in Ezell, these courts considered “(1)
how closely the law c[ame] to the core of the Second
Amendment right; and (2) how severely, if at all, the law
burden[ed] that right.” Fyock v. Sunnyvale, 779 F.3d 991, 998
(9th Cir. 2015); see also Heller v. District of Columbia (Heller II),
670 F.3d 1244, 1257 (D.C. Cir. 2011) (noting that “the level of
scrutiny applicable under the Second Amendment surely
depends on the nature of the conduct being regulated and
the degree to which the challenged law burdens the right”
(internal quotation marks omitted)). Although these bans
may have “implicate[d] the core of the Second Amend-
ment,” the bans were “simply not as sweeping as the com-
plete handgun ban at issue in Heller” and did “not affect the
ability of law-abiding citizens to possess the quintessential
self-defense weapon—the handgun.” Fyock, 779 F.3d at 999
(internal quotation marks omitted). These courts therefore
concluded that intermediate scrutiny was appropriate and,
applying that level of scrutiny, further concluded that the
ordinance was “substantially related to the compelling gov-
ernment interest in public safety.” Id. at 1000 (internal quota-
tion marks omitted); see also Heller II, 670 F.3d at 1262–63
(noting a lack of evidence “that semi-automatic rifles and
magazines … are well-suited to or preferred for the purpose
10                                                 No. 18-2686

of self-defense or sport,” therefore applying intermediate
scrutiny, and concluding that the evidence demonstrated
that the ban was “likely to promote the Government’s inter-
est in crime control in the densely populated urban area that
is the District of Columbia”).
    Our decision in Friedman built upon the experience of our
sister circuits in applying Heller to assault-weapons bans. We
began our consideration of the constitutionality of the High-
land Park Ordinance by noting that, although “Heller d[id]
not purport to define the full scope of the Second Amend-
ment,” it did make clear “that the Second Amendment ‘does
not imperil every law regulating firearms.’” Friedman, 784
F.3d at 410 (quoting McDonald v. City of Chicago, 561 U.S. 742,
786 (2010)). Moreover, we were able to deduce that, under
Heller, “at least some categorical limits on the kinds of
weapons that can be possessed are proper, and that they
need not mirror restrictions that were on the books in 1791.”
Id. We observed that, in considering equivalent weapons
bans, our sister circuits had attempted to discern what level
of scrutiny should apply to an assault-weapons ban. See id.
Their inquiries had been posed in the abstract, asking “(1)
how closely the law comes to the core of the Second
Amendment right; and (2) how severely, if at all, the law
burdens that right.” Fyock, 779 F.3d at 998. We, however, at-
tempted to evaluate the Highland Park Ordinance in more
“concrete” terms by asking: “whether a regulation bans
weapons that were common at the time of ratification or
those that have ‘some reasonable relationship to the preser-
vation or efficiency of a well regulated militia,’ and whether
law-abiding citizens retain adequate means of self-defense.”
Friedman, 784 F.3d at 410 (quoting Heller, 554 U.S. at 622) (ci-
tations omitted). We then observed that “[t]he features pro-
No. 18-2686                                                 11

hibited by Highland Park’s ordinance were not common in
1791.” Id. However, “[s]ome of the weapons prohibited by
the ordinance are commonly used for military and police
functions; they therefore bear a relation to the preservation
and effectiveness of state militias.” Id. We turned then to the
question “whether the ordinance leaves residents of High-
land Park ample means to exercise the ‘inherent right of self-
defense’ that the Second Amendment protects.” Id. at 411
(quoting Heller, 554 U.S. at 628). We noted that “Heller did
not foreclose the possibility that allowing the use of most
long guns plus pistols and revolvers, as Highland Park’s or-
dinance does, gives householders adequate means of de-
fense.” Id. Moreover, we explained that, “[w]ithin the limits
established by the Justices in Heller and McDonald, federal-
ism and diversity still have a claim,” and “[t]he best way to
evaluate the relation among assault weapons, crime, and
self-defense is through the political process and scholarly
debate.” Id. at 412. In short, because the Highland Park Or-
dinance did not strike at the heart of the Second Amend-
ment, and because the residents of Highland Park were not
left without a means of self-defense, the Constitution did not
foreclose Cook County’s efforts to preserve public safety.
                              B.
   Returning to the plaintiffs’ arguments, they contend that,
in Friedman, the court was “able to, and did, consider facts
specific to Highland Park, as well as the findings of the City
                                                   6
Council, that provided the basis for its holding.” The same
record, they assert, does not support the district court’s

6   Appellants’ Br. 15.
12                                               No. 18-2686

judgment here. Moreover, they maintain that, if they were
allowed to develop a factual record, it would reveal im-
portant, material distinctions between the residents of High-
land Park and the residents of Cook County.
    We are unpersuaded. The result in Friedman did not turn
on any factual findings unique to Highland Park. For
example, to address whether the ordinance banned weapons
that are commonly owned, we referenced a national statistic.
Friedman, 784 F.3d at 409 (“The record shows that perhaps
9% of the nation’s firearms owners have assault
weapons … .”). We also assessed the dangerousness of the
prohibited weapons by discussing general evidence of the
features of semi-automatic guns and large-capacity
magazines. Id. Moreover, we did not limit our analysis to
crime trends in Highland Park. See id. at 411 (“That laws
similar to Highland Park’s reduce the share of gun crimes
involving assault weapons is established by data.”). We did
undertake inquiries specific to Highland Park’s ordinance.
See, e.g., id. at 410 (determining that “[t]he features
prohibited by Highland Park’s ordinance were not common
in 1791”); id. at 411 (concluding that “Highland Park’s
ordinance leaves residents with many self-defense options”).
However, the plaintiffs admit that the prohibitions imposed
by the County Ordinance and the Highland Park Ordinance
are materially indistinguishable. Consequently, there is no
need for County-specific discovery regarding the plaintiffs’
Second Amendment challenge.
   The plaintiffs further argue that, to determine whether a
particular ordinance impinges on residents’ right to bear
arms, we must consider crime statistics, population density,
and demographics of the locality. Because “[t]he type, mag-
No. 18-2686                                                 13

nitude and frequency of the criminal threats faced by the 5
million plus residents of Cook County … are likely to be
very different from those confronted by the 29,000 residents
                         7
of Highland Park,” they submit that discovery is necessary
to explore these disparities.
    The failing in this argument is that our analysis in Fried-
man did not rest at all on the types or frequency of crime that
a Highland Park resident may face. Such considerations
never are mentioned, much less analyzed, in our decision.
Our discussion of self-defense focused instead on the availa-
bility of other means for citizens to defend themselves. This
is a question answered by the particular locality’s laws, not
by its crime rates. The plaintiffs have not come forward with
any legal authority establishing that Cook County regulates
the possession of firearms to a greater extent than was pre-
sent in Highland Park.
                                C.
   Perhaps realizing the weakness in their initial argument,
the plaintiffs dedicate the bulk of their brief to their second
argument: Friedman was wrongly decided. They maintain
that Friedman cannot be reconciled with Heller or Ezell.
    We have stated repeatedly, and recently, that, absent a
compelling reason, we will not overturn circuit precedent.
See, e.g., Sotelo v. United States, 922 F.3d 848, 852 (7th Cir.
2019); United States v. Wolfe, 701 F.3d 1206, 1217 (7th Cir.
2012) (reiterating that a “compelling reason” is required to
overrule a circuit precedent). “[P]rinciples of stare decisis


7   Appellants’ Reply Br. 22.
14                                                            No. 18-2686

require that we give considerable weight to prior decisions
unless and until they have been overruled or undermined by
the decisions of a higher court, or other supervening devel-
opments, such as a statutory overruling.” McClain v. Retail
Food Emp’rs Joint Pension Plan, 413 F.3d 582, 586 (7th Cir.
2005) (internal quotation marks omitted).
    The plaintiffs have not come forward with any authority
or developments that postdate our Friedman decision that
require us to reconsider that decision. Indeed, since Fried-
man, every court of appeals to have considered the issue has
reached the same conclusion that we did: bans on assault
weapons and large-capacity magazines do not contravene
the Second Amendment. See Worman v. Healey, 922 F.3d 26
(1st Cir. 2019); Ass’n of New Jersey Rifle & Pistol Clubs, Inc. v.
Att’y Gen. New Jersey, 910 F.3d 106 (3d Cir. 2018)
(large-capacity magazines); Kolbe v. Hogan, 849 F.3d 114 (4th
Cir. 2017) (en banc) (assault weapons); New York State Rifle &
                                                                  8
Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242 (2d Cir. 2015).
   Moreover, Friedman does not run afoul of Heller. The
Court in Heller made clear that it was not “undertak[ing] an
exhaustive historical analysis … of the full scope of the
Second Amendment.” Heller, 554 U.S. at 626. Consequently,
it “was not explicit about how Second Amendment
challenges should be adjudicated.” Ezell, 651 F.3d at 701.
Nevertheless, the questions we posed in Friedman to assess


8The decisions of the Ninth and District of Columbia Circuits in Fyock v.
Sunnyvale, 779 F.3d 991 (9th Cir. 2015), and Heller v. District of Columbia
(Heller II), 670 F.3d 1244 (D.C. Cir. 2011), respectively, also are consonant
with Friedman, but predated that decision.
No. 18-2686                                                   15

the constitutionality of the assault-weapons ban track the
general guidance provided by the Court in Heller. For
instance, in Friedman, we asked whether “a regulation bans
weapons that were common at the time of ratification or
those that have ‘some reasonable relationship to the
preservation or efficiency of a well regulated militia.’” 784
F.3d at 410 (quoting Heller, 554 U.S. at 622). This question
embodies the recognition—set forth in Heller—“that the
Second Amendment confers an individual right to keep and
bear arms (though only arms that ‘have some reasonable
relationship to the preservation or efficiency of a well
regulated militia’).” Heller, 554 U.S. at 622.
    Finally, we believe Friedman fits comfortably under the
umbrella of Ezell. As outlined above, Ezell followed closely
on the heels of Heller and McDonald at a time when “Second
Amendment litigation [wa]s new.” Ezell, 651 F.3d at 700. We
endeavored therefore to set forth the “threshold” inquiries
that would govern in “some Second Amendment cases.” Id.
at 701 (emphasis added). Specifically, we first ask whether
the restricted activity is protected by the Second Amend-
ment. If so, we inquire whether the strength of the govern-
ment’s reasons justifies the restriction of rights at issue, with
the rigor of this second inquiry “depend[ing] on how close
the law comes to the core of the Second Amendment right
and the severity of the law’s burden on the right.” Id. at 703.
Shortly after Ezell, when the question of the constitutionality
of assault-weapons bans arose in other circuits, those courts
employed this approach to conclude that intermediate scru-
tiny should be applied and to uphold those bans under that
level of scrutiny. See Heller II, 670 F.3d at 1252 (“adopt[ing],
as have other circuits, a two-step approach to determining
the constitutionality of the District’s gun laws” and specifi-
16                                                 No. 18-2686

cally citing Ezell); Fyock, 779 F.3d at 998. When Friedman
came before us, we were able to draw upon the experience of
those circuits in addressing, specifically, assault-weapons
bans. Under those circumstances, we were able to pretermit
discussion of more general principles concerning level of
scrutiny and focus on the “concrete” inquiries that had in-
formed those courts’ analysis of whether the bans violated
the Second Amendment. Friedman, 784 F.3d at 410. Thus, for
instance, our inquiry “whether law-abiding citizens retain
adequate means of self-defense,” id., finds a parallel in Heller
II’s consideration of whether “the ban on certain semi-
automatic rifles prevent[s] a person from keeping a suitable
and commonly used weapon for protection in the home,”
670 F.3d at 1262. Also like our sister circuits, in Friedman we
evaluated the importance of the reasons for the Highland
Park Ordinance to determine whether they justified the
ban’s intrusion on Second Amendment rights. We conclud-
ed, as our sister circuits had, that “reduc[ing] the overall
dangerousness of crime” and making the public feel safer
were “substantial” interests that justified the city’s action in
adopting the Highland Park Ordinance. Friedman, 784 F.3d
at 412; see also Fyock, 779 F.3d at 1000–01 (noting that ban
reasonably promoted the municipality’s “substantial and
important government interests” of “promoting public safe-
ty,” “reducing violent crime,” and “reducing the harm and
lethality of gun injuries in general”). Our decision in Fried-
                                       9
man, therefore, did not “shun[]” Ezell, but merely represents
the application and extension of its principles to the specific


9   Appellants’ Br. 29.
No. 18-2686                                                   17

context of a ban on assault weapons and large-capacity mag-
azines.
                          Conclusion
    As the Court did in Heller, it is important to note the limi-
tations of our holding. We answer only the two questions
presented by the appellants: should the district court have
given the plaintiffs an opportunity to develop a factual rec-
ord on which to distinguish Friedman, and should we revisit
our holding in Friedman. Our answer to both questions is no.
Our holding in Friedman did not depend upon the kinds of
facts that the plaintiffs seek to gather, and the plaintiffs have
come forward with no reason—much less a compelling
one—for us to revisit Friedman. We do not establish here a
comprehensive approach to Second Amendment challenges,
and we leave for other cases further development and re-
finement of standards in this emerging area of the law.
   For the foregoing reasons, the judgment of the district
court dismissing the plaintiffs’ complaint under Federal Rule
of Civil Procedure 12(b)(6) is affirmed. The defendants may
recover their costs in this court.
                                                    AFFIRMED